Per Curiam:
This action is brought by the father of Pauline Schachter to recover damages alleged to have been sustained in consequence of the personal injuries received by her, she being an infant. The facts, excepting with respect to the question of damages, are the same in this case as those presented by the appeal in the case of Pauline Schachter against the same appellant (146 App. ( Div. 139), argued' and decided herewith; and on the *144authority of the opinion in that case the determination of the Appellate Term is reversed, and the judgment and order of the City Court are reversed and a new trial granted, with costs to appellant in this court and in the Appellate Term to abide the event.
Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ.
Determination, judgment and order reversed, with costs in in this court and in Appellate Term to abide event.